Citation Nr: 0911190	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a foot fungus 
disability.

2.  Entitlement to service connection for a respiratory 
disability. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, denied entitlement to 
service connection for shortness of breath and extreme 
fatigue due to Agent Orange exposure, foot fungus with 
abnormal weigh bearing, PTSD, and entitlement to TDIU.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in February 2009.  A 
transcript of the hearing is of record.

The issues have been re-characterized to comport with the 
evidence of record, particularly the RO's December 2005 
statement of the case (SOC) and the Veteran's January 2006 
substantive appeal to the Board.  See 38 C.F.R. § 20.202 
(2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The issues of entitlement to service connection for a 
respiratory disability, PTSD, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The evidence shows a relationship between the current foot 
fungus disability and service.


CONCLUSION OF LAW

A foot fungus disability was incurred in service.  38 U.S.C.A 
§§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102 and 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's claim for service connection for a foot fungus 
disability has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted below, 
no conceivable prejudice to the Veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Analysis

The Veteran seeks service connection for a foot fungus 
disability.  At his February 2009 hearing he testified that 
he first developed foot fungus during service in Vietnam and 
has had the condition since that time. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2008).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent medical evidence of record shows a present foot 
fungus disability.  A VA examination dated in September 2004 
notes that the Veteran reported that he contracted foot 
fungus in Vietnam, and physical examination revealed that 
there were signs of skin disease located on all toes and 
toenails with crusting, hyper-pigmentation of less than six 
square inches, and abnormal texture of less than six square 
inches.  The Veteran was given a diagnosis of foot fungus.  
The subjective factors of this disability were noted as pain 
and the objective factors of it were noted as swollen toes, 
reddened skin, and scar area.  

The Veteran testified that he had a type of foot fungus 
during service, and that he has had the same manifestations 
of that disability from service to the present.  The Board 
finds this testimony to be credible.  The Veteran is 
competent to report symptoms, such as fungus, and a 
continuity of such symptoms since service.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002) (finding a Veteran competent to testify 
to symptomatology capable of lay observation).  Accordingly, 
the competent and credible evidence of record weighs in the 
Veteran's favor, and service connection for a foot fungus 
disability is warranted.




ORDER

Entitlement to service connection for a foot fungus 
disability, is granted, subject to the rules and payment of 
monetary benefits.


REMAND

A.  Service Connection for a Respiratory Disability

The Veteran seeks service connection for a respiratory 
disability.  He claims that his respiratory disability, which 
is manifested by shortness of breath, resulted from his 
exposure to Agent Orange in Vietnam.  

Private medical records dated in February 1993 note that the 
Veteran was given an assessment of chronic obstructive 
pulmonary disease (COPD); a private medical record dated in 
August 2003 notes that the Veteran is a smoker and was given 
an impression of no evidence of acute disease following 
imaging of his chest; a private medical record dated in 
October 2005 notes that the Veteran has suspected 
peripherally calcified granuloma in the right upper lobe, but 
otherwise his lungs are clear; and an August 2008 private 
medical record notes that the Veteran had a very significant 
wheeze and rhonchi in both lungs.  Thus, the competent 
medical evidence of record indicates that the Veteran may 
have a respiratory disability.  

Personnel records indicate the Veteran received the Vietnam 
Service Medal and that he served in the country of Vietnam 
itself, including Cam Ranh Bay Air Force Base.  Thus, 
exposure to herbicides during service is conceded.  See 38 
C.F.R. §§ 3.307, 3.309 (2008).  Furthermore, the Veteran's 
August 1970 separation examination notes that the Veteran has 
recently had shortness of breath on exertion.  

The record shows current diagnoses related to the Veteran's 
respiratory system and exposure to herbicides and shortness 
of breath during service.  However, there is insufficient 
medical evidence for the Board to decide the Veteran's claim 
and a VA medical examination must be provided to determine 
the etiology of the Veteran's claimed respiratory disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(c) (2008).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 

B.  Service Connection for PTSD

The Veteran seeks service connection for PTSD.  At his 
February 2009 hearing he testified that during Vietnam he 
witnessed a friend be burned to death by an electric wire and 
helped put a body in a body bag.  The Veteran also testified 
that the two events he was involved in included "The 
Bungbee," 12th Civil Engineering Squadron, Cam Ranh Bay, 
Vietnam, and "[redacted]," 101st, Can Tho, Vietnam.  The 
Veteran also has claimed that [redacted] was electrified in front 
of him in 1968, that [redacted] was found dead in the jungle 
and that he helped put him in a body bag, and that Can Tho 
was subjected to numerous mortar attacks hitting the 
barracks.  Finally, the Veteran has claimed that the name of 
the person who he witnessed being electrocuted was [redacted] 
[redacted] and the incident occurred in December 1968, and that 
he put one Mr. [redacted] in a body bag after a mortar attack 
in August 1969.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2008).  If VA determines 
the Veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required.  See 38 U.S.C.A. § 
1154(b).  

The Veteran was diagnosed with PTSD by a private psychologist 
in December 2006.

The Veteran's personnel records indicate that he received the 
Vietnam Service Medal, had counterinsurgency experience from 
November 1968 in Vietnam, that he served at Cam Ranh Bay Air 
Force Base from November 1968, and that he had almost 12 
months of foreign service.

In June 2008 and November 2008 supplemental statements of the 
case (SSOCs) the RO noted that they could not verify the 
Veteran's claimed stressors because of a lack of details 
concerning the claimed incidents.  The Board disagrees.  The 
Veteran has provided numerous details regarding his claimed 
in-service stressors.  The RO has made no attempt to verify 
the Veteran's claimed stressful events, despite the fact that 
the Veteran provided specific dates and descriptions of the 
claimed stressful incidents.  To ensure that VA has met its 
duty to assist the appellant in developing the evidence in 
support of his claim pursuant to 38 U.S.C.A. § 5103A, and to 
ensure full compliance with due process requirements, this 
case must be remanded so that the RO can comply with its 
mandated duty to assist by attempting to verify whether the 
stressful events actually occurred as the Veteran claims.  

C.  Entitlement to TDIU

The Veteran seeks entitlement to TDIU, and currently has 
numerous service connected disabilities.  A TDIU may be 
awarded when there are two or more disabilities, at least one 
disability must be ratable at 40 percent or more, and any 
additional disabilities must result in a combined rating of 
70 percent or more, and the disabled person must be unable to 
secure or follow a substantially gainful occupation.  See 38 
C.F.R. § 4.16(a) (2008).  Not taking into account his now 
service-connected foot fungus disability, which has not yet 
been assigned a disability rating, the Veteran currently has 
a combined rating 60 percent.  He does not have any service 
connected disabilities which are rated at 40 percent or more.  

Because the Veteran's service connection claims for a 
respiratory disability and PTSD are being remanded, and 
because adjudication of those claims and the assignment of a 
rating for his foot fungus disability may impact the 
adjudication of the Veteran's TDIU claim, the Board concludes 
that these claims are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the 
foregoing, the Veteran's TDIU claim also must be remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current respiratory disability.  The 
examiner should conduct a thorough 
examination of the Veteran and provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
respiratory disability is related to 
service.  A complete rationale must be 
provided for all opinions. 

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note the Veteran's August 1970 separation 
examination, including the clinical 
evaluation component of that examination, 
and that the Veteran was exposed to 
herbicides during service.  

2.  Explore all means, including contacting 
the U. S. Army and Joint Services Records 
Research Center (JSRRC), the National 
Archives, and/or the Cam Ranh Bay Air Force 
Base unit records to determine whether the 
stressful events the Veteran claims he 
witnessed actually occurred.  The Veteran 
claims that he witnessed his friend [redacted] 
[redacted] die of electrocution in December 
1968 in Cam Rahn Bay, put Mr. "[redacted]" [redacted] 
in a body bag following an August 1969 
mortar attack, and was subjected to mortar 
attacks while at Cam Rahn Bay, including 
some that involved the barracks of the 
180th.  It appears that one such claimed 
mortar attack may have happened in August 
1969 and personnel records indicate that 
the veteran served in Cam Ranh Bay Air 
Force Base from November 1968.  The Veteran 
specified that [redacted] served with the 
12th Civil Engineering Squadron, Cam Rahn 
Bay, and that Mr. [redacted] served with the 
101st in Can Tho, Vietnam.  See, 38 
U.S.C.A. § 1154(b); see also 38 C.F.R. § 
3.304(f); see also Pentecost v. Principi, 
16 Vet. App. 124 (2002) (stating that a 
veteran need not corroborate a noncombat 
stressor of enemy rocket attacks on a base 
where his unit was stationed with evidence 
of his physical proximity to, or firsthand 
experience with, the attacks, but rather 
that his presence with the unit at the time 
the attacks occurred corroborates his 
statement that he experienced such attacks 
personally).

3.	Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims of entitlement 
to service connection for respiratory and 
PTSD disabilities should then be 
readjudicated.  If either of the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.  

4.	Following the completion of the above, 
the RO should then readjudicate the 
Veteran's claim of entitlement to TDIU.  
If the claim remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) regarding the TDIU claim 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


